DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed April 30, 2021 has been entered. Claims 1-20 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10, 12-16, and 18-20 are rejected 35 U.S.C. 103 as being unpatentable over Stencel (US 3,561,703) in view of Mastrolia (US 2010/0155535).
Regarding claim 1, Stencel ‘703 teaches (figure 1-3) an ejection seat (10) for an aircraft (Col. 2 Lines 11-13) comprising: a seat frame (12, 14, and 16) (Col. 2 Lines 26-27); and a moveable headrest (24, 26, and 32) attached to the seat frame (12, 14, and 16), the moveable headrest (24, 26, and 32)  including a first piercer assembly (as shown in the figure below, Col. 3, Lines 59-68) configured for fracturing a canopy (C) but it is silent about a moveable headrest pivotably attached to the seat frame. However, Mastrolia ‘535 teaches (figures 1-2) a movable headrest (30) comprising a pair of struts (42, 44) that are pivotalby attached to seat back (16) of seat frame (12). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stencel ‘703 to incorporate the teachings of Mastrolia ‘535 to configure a moveable headrest with a pivotable struts to cradle the crewmember’s head against side loads (Para 0019).
Regarding claim 2, modified Stencel ‘703 teaches an invention as discussed above in claim 1, wherein the moveable headrest (24, 26, and 32) includes a head panel (24) and the first 
Regarding claim 3, modified Stencel ‘703 teaches an invention as discussed above in claim 2,  wherein the first piercer assembly (as shown in the figure below, Col. 3, Lines 59-68) includes a first hollow tube/housing (58) and a first piercer/firing pin (62) slidably disposed within the first hollow tube/housing (58) (Col. 3, Lines 60-64). 
Regarding claim 4, modified Stencel ‘703 teaches an invention as discussed above in claim 3, wherein the moveable headrest (24, 26, and 32) includes a strut disposed proximate a first side of the head panel (24) (as shown in the figure below).
Regarding claim 5, modified Stencel ‘703 teaches an invention as discussed above in claim 4 wherein the strut comprises a second hollow tube/housing (58) and a second piercer/ firing pin (62) slidably disposed within the second hollow tube/housing (58) and configured for fracturing the canopy (C) (as shown in the figure below).
Regarding claim 6, modified Stencel ‘703 teaches an invention as discussed above in claim 1, wherein the moveable headrest (26, 26, and 32) includes a first strut disposed on a first side of the moveable headrest (26, 26, and 32) (as shown in the figure below).
Regarding claim 7, modified Stencel ‘703 teaches an invention as discussed above in claim 6, wherein the first piercer assembly includes a first strut and a first piercer/ firing pin (62) slidably disposed within the first strut (as shown in the figure below).
Regarding claim 8, modified Stencel ‘703 teaches an invention as discussed above in claim 7, wherein the ejection seat (10) further comprises a second piercer assembly configured for fracturing the canopy (C) (as shown in the figure below).

Regarding claim 10, modified Stencel ‘703 teaches an invention as discussed above in claim 9, wherein the second strut is disposed on a second side of the moveable headrest (26, 26, and 32) (as shown in the figure below).

    PNG
    media_image1.png
    555
    1176
    media_image1.png
    Greyscale

Regarding claim 12, Stencel ‘703 teaches (figure 1-3) a system for fracturing a canopy (C) of an aircraft (Col. 2 Lines 11-13), comprising: an ejection seat (10) having a seat frame (12, 14, and 16) (Col. 2 Lines 26-27); and a moveable headrest (24, 26, and 32) attached to the seat frame (12, 14, and 16), the moveable headrest (24, 26, and 32) including a first piercer assembly configured for fracturing the canopy (C) (as shown in figure above) but it is silent about a moveable headrest pivotably attached to the seat frame. However, Mastrolia ‘535 teaches (figures 1-2) a movable headrest (30) comprising a pair of struts (42, 44) that are pivotalby attached to seat back (16) of seat frame (12). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stencel ‘703 to incorporate the teachings of Mastrolia ‘535 to configure a moveable headrest with a pivotable struts to cradle the crewmember’s head against side loads (Para 0019).
Regarding claim 13, modified Stencel ‘703 teaches an invention as discussed above in claim 12, wherein the moveable headrest (24, 26, and 32) includes a first strut disposed on a first side of the moveable headrest (26, 26, and 32) and a second strut disposed on a second side of the moveable headrest (26, 26, and 32) (as shown in the figure above).
Regarding claim 14, modified Stencel ‘703 teaches an invention as discussed above in claim 13, wherein the first piercer assembly includes the first strut (as shown in the figure above).
Regarding claim 15, modified Stencel ‘703 teaches an invention as discussed above in claim 14, wherein the system further comprising a second piercer assembly (as shown in the figure above).
Regarding claim 16, modified Stencel ‘703 teaches an invention as discussed above in claim 15, wherein the second piercer assembly includes the second strut (as shown in the figure above).
Regarding claim 18, Stencel ‘703 teaches (figure 1-3) a method of ejecting an occupant from an aircraft cockpit (Col. 2 Lines 12-13) covered by a canopy (C), comprising: propelling an ejection seat (10) having a seat frame (12, 14, and 16) (Col. 2 Lines 26-27) toward the canopy (C) (Col.1 Lines 60-61), pivoting (Col. 4 Lines 60-61) a movable headrest (26, 26, and 32)  attached to the seat frame (12, 14, and 16), the moveable headrest (26, 26, and 32)  including a first piercer assembly configured for fracturing the canopy (as shown in the figure above); and activating the first piercer assembly to fracture the canopy (Col. 3 Lines 69-75, Col. 4 Lines 1-3) but it is silent about a moveable headrest pivotably attached to the seat frame. However, Mastrolia ‘535 teaches (figures 1-2) a movable headrest (30) comprising a pair of struts (42, 44) that are pivotalby attached to seat back (16) of seat frame (12). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stencel ‘703 to incorporate the teachings of Mastrolia ‘535 to configure a moveable headrest with a pivotable struts to cradle the crewmember’s head against side loads (Para 0019).
Regarding claim 19, modified Stencel ‘703 teaches an invention as discussed above in claim 18, wherein the method further comprising activating a second piercer assembly attached to the movable headrest (Col. 3 Lines 69-75, Col. 4 Lines 1-3).
Regarding claim 20, modified Stencel ‘703 teaches an invention as discussed above in claim 19, wherein the moveable headrest (26, 26, and 32)  includes a first strut disposed on a first side of the moveable headrest and wherein the first piercer assembly includes the first strut (as shown in the figure above).
Claims 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stencel (US 3,561,703) and Mastrolia (US 2010/0155535) as applied to claims 10 and 12 above respectivel, and further in view of Bolton et al. (US 4,275,858).
Regarding claim 11, modified Stencel ‘703 teaches an invention as discussed in claim 10 above but it is silent about a third piercer assembly mounted on the head panel and configured for fracturing the canopy. However, Bolton et al. ‘858 teaches (figure 1) an aircraft cockpit canopy comprising a transparent panel (11) in a frame (12) where five fusible elements (13) in a canopy shattering sub-system and eight fusible elements (14) in a canopy removal sub-system are embedded to shatter the canopy (Col. 7 Lines 7-11, 43). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stencel ‘703 to incorporate the teachings of Bolton ‘858 to configure a third fracturing piercing assembly mounted on the head panel to shatter canopy into pieces such that the pieces of canopy shattered out will be small in size and momentum (Col. 7 Lines 43-44).
Regarding claim 17, modified Stencel ‘703 teaches an invention as discussed in claim 12 above but it is silent about at least one of an aft piercer assembly disposed aft of the ejection seat and configured for fracturing the canopy and a forward piercer assembly disposed forward of the ejection seat and configured for fracturing the canopy. However, Bolton et al. ‘858 teaches (figure 1) an aircraft cockpit canopy comprising a transparent panel (11) in a frame (12) where five fusible elements (13) in a canopy shattering sub-system and eight fusible elements (14) in a canopy removal sub-system are embedded to shatter the canopy (Col. 7 Lines 7-11, 43). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stencel ‘703 to incorporate the teachings of Bolton ‘858 to configure a fracturing aft piercer assembly disposed aft of the ejection seat and a fracturing forward piercer assembly disposed forward of the ejection seat to shatter canopy into pieces such that the pieces of canopy shattered out will be small in size and momentum (Col. 7 Lines 43-44).
Response to Arguments
Applicant’s arguments, see Pages 5 and 6, filed April 30, 2021, with respect to the rejection(s) of claim(s) 1, 12 and 18 under 102 (a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mastrolia (US 2010/0155535).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455.  The examiner can normally be reached on Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        

/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        5/8/2021